Exhibit 10.5


Employment Agreement
(English Translation)


This Agreement is entered into on the 1st of June, 2007 by and between Beijing
LongYi JiuZhou Dismutase Biology Technology Co. LTD (hereinafter referred to as
“Party A”) and Ms. Wei Wang (hereinafter “Party B”).


Whereas, Party A is willing to offer Party B employment, and Party B is willing
to accept such offer subject to the following terms and conditions: 


1. Term of Employment


The parties agree that the term of this agreement shall be from this 1st of
June, 2007 to the 1st of June, 2010.


2. Party B’s duties (in specific description)


Party B’s duties shall include


2.1 According to Party A’s request which was discussed and communicated between
A and B before, Party B acts as the President of Party A. Party A will evaluate
Party B’s working performance. Party A has the right to change Party B’s
position according to Party A’s evaluation on Party B’s capability and working
performance.


2.2 Party B’s duties should be in accordance with Party A’s regulations issued
under related Chinese laws. Party B should perform its duties according to Party
A’s request and arrangement.


3. Party B’s Obligations and the Termination of the Agreement


3.1 Party B shall handle in a confidential manner all matters relating to Party
A’s business. This confidentiality obligation shall remain effective during the
period specified in the regulations or working rules concerned. In case that no
time period is specified, it remains effective for successive three (3) years
after Party B’s employment under this Agreement is terminated.


In the event that Party B violates any related law or regulation, or breaches
this Agreement or working rules concerned, Party A may in its discretion
terminate this Agreement. Party A also reserves the right to file lawsuits
against Party B for civil liabilities.


3.2  During the term of this Agreement, Party B shall follow the directions and
instructions of Party A to perform his/her duties in accordance with all
regulations and relevant working rules.
 

--------------------------------------------------------------------------------

